Citation Nr: 0408385	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied reopening the above claim.

In March 2002, the Board reopened the claim of entitlement to 
service connection for residuals of spontaneous pneumothorax 
but deferred further consideration of the claim pending 
additional development.

In December 2001, the veteran appeared at the RO and 
testified at a personal hearing by a Veterans Law Judge who 
is no longer employed by the Board.  In June 2003, the Board 
notified the veteran of this fact and that, as a result, he 
was entitled to another hearing if he so desired.  He did not 
respond.  

The veteran has also claimed service connection for hearing 
loss, vision problems, and heart disease, including on a 
secondary basis.  These claims are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board conducted evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board developed this case for a VA 
examination and to obtain any pertinent, outstanding records.  
A March 2003 VA examination report with addendum has since 
been associated with the claims file, and in a VA Form 21-
4138, Statement in Support of Claim, received in October 
2002, the veteran identified relevant sources of medical 
evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  

Because the RO, as the agency of original jurisdiction, has 
not reviewed this information and evidence and has not 
prepared a supplemental statement of the case (SSOC) 
discussing this evidence, the Board is compelled to remand 
this case to the RO for the issuance of an SSOC. 

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims file does not contain a 
document satisfying this requirement.  Additional records 
should also be obtained, as set forth below.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for residuals 
of spontaneous pneumothorax; inform him 
about the information and evidence that VA 
will seek to obtain on his behalf; and 
inform him about the information or 
evidence that he is expected to provide.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated his respiratory disabilities since 
his separation from service.  The RO 
should specifically inquire about the 
California medical facilities cited by the 
veteran in his October 2002 VA Form 21-
4138, as well as any treatment at USC 
Medical Center (in 1968), Olive View 
Hospital (in 1970), and Sun Valley 
Northwest Clinic (Dr. Sanditur).  The RO 
should also obtain updated treatment 
records from the VA medical facility in 
Phoenix, Arizona.

3.  Make the necessary arrangements to 
obtain a copy of any Social Security 
Administration (SSA) decision denying or 
granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
specifically document its consideration of 
all evidence received since the issuance 
of the October 2000 supplemental statement 
of the case.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



